Citation Nr: 1755802	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and R.T.



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1982 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes there appear to be outstanding treatment records that are relevant to the issue on appeal.  In this regard, during the December 2016 hearing, the Veteran submitted a nexus statement from Dr. O.G. (initials used for privacy).  The physician indicated that he had been treating the Veteran for PTSD and a delusional disorder since 2014.  The Veteran also testified that he continues to receive treatment through VA.  However, the claims file does not contain any treatment records dated since February 2014.  Thus, on remand, the AOJ should attempt to obtain any outstanding treatment records and associate them with the claims file.

Moreover, the Veteran testified at the December 2016 hearing that he was seen in the mental clinic in service in April 1984.  His service treatment records do note a visit to the mental health clinic in April 1984, but there are no corresponding treatment records.  The Board notes that mental health records are sometimes stored separately from service treatment records.  Therefore, the AOJ should search for any in-service mental health records.

In addition, the Veteran has asserted that his stressors include witnessing a motorcycle accident while in service and his experiences and duties in mortuary affairs on the rescue and recovery team at Homestead Air Force Base in Florida.  A review of the Veteran's military personnel records shows that his primary duties were that of an inbound personal property specialist and household goods specialist.  Further, the Veteran's military personnel records have not revealed any evidence of the additional duties the Veteran has referenced as a stressor.  As the Veteran's stressor is currently unverified, the AOJ should attempt to verify the stressor, to include those stressors described in his March 2014 VA Form 9 and during the December 2016 hearing.

Additionally, a review of the claims file reveals that the Veteran was not afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Therefore, on remand, the Veteran should be afforded a VA examination, and an opinion should be provided in connection with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the
names and addresses of any and all healthcare providers
who have provided treatment for his claimed PTSD or any other acquired psychiatric disorder, to include any records from O.G., his private physician identified in additional evidence submitted at the December 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records, to include any records dated since February 2014.

2.  The AOJ should contact the appropriate facilities to request any mental health treatment records from the Veteran's military service, to specifically include any records dated in April 1984.  The service treatment records note a visit to the mental health clinic in April 1984 at the hospital at Homestead Air Force Base in Florida, but the corresponding notes are not contained therein.

3.  The AOJ should then take all appropriate steps to verify the Veteran's claimed stressors, to include contacting the NPRC, the Records Management Center, the Joint Services Records Research Center, or any other appropriate source to request the unit records or any other appropriate documentation addressing his participation in rescue and recovery efforts and an accident involving a motorcycle and military police in 1983.

In attempting to verify the reported stressors, the AOJ should review the Veteran's March 2014 VA Form 9 stressor statement and December 2016 testimony.

The AOJ should document the attempts that were made to corroborate the claimed stressors. If the stressors cannot be verified, the AOJ should make a formal finding.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




